[J-112-2020] [MO: Saylor, C.J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 23 EAP 2020
                                                :
                      Appellee                  :   Appeal from the Judgment of
                                                :   Superior Court entered on October
                                                :   16, 2019 at No. 1233 EDA 2017
               v.                               :   (reargument denied December 26,
                                                :   2019) affirming in part and reversing
                                                :   in part the order entered on April 3,
 DEWITT JOHNSON,                                :   2017 in the Court of Common Pleas,
                                                :   Philadelphia County, Criminal
                      Appellant                 :   Division at No. CP-51-CR-0008678-
                                                :   2015.
                                                :
                                                :   ARGUED: December 2, 2020

                                  DISSENTING OPINION


JUSTICE BAER                                             DECIDED: March 25, 2021

       As observed by the Majority, Appellant was charged with, inter alia, driving with a

suspended license and possession with intent to deliver heroin (“PWID”) for conduct that

occurred during one criminal episode. He initially was found guilty solely of the summary

traffic offense in the Traffic Division of the Municipal Court of Philadelphia. Subsequently,

the Commonwealth sought to prosecute Appellant on the PWID charge in the court of

common pleas. The trial court concluded that the Commonwealth was permitted to pursue

this second prosecution, and the Superior Court agreed. In reversing the Superior Court’s

order, the Majority now holds that Section 112(1) of the Crimes Code, 18 Pa.C.S.

§ 112(1), quoted below, precludes the Commonwealth from prosecuting Appellant for the

PWID charge. I respectfully dissent, as I conclude that the lower courts correctly

determined that the Crimes Code allows the Commonwealth to prosecute Appellant for

PWID in a proceeding separate from Appellant’s summary traffic offense.
         As noted above, the Commonwealth charged Appellant with, inter alia, a summary

traffic offense and a felony PWID offense based on one criminal incident. Appellant was

found guilty before the Traffic Division of the Municipal Court of Philadelphia of the

summary traffic offense. Subsequently, the Commonwealth sought to prosecute

Appellant on the PWID charge in the court of common pleas. Appellant filed a motion to

dismiss, contending that pursuant to the compulsory joinder provisions in 18 Pa.C.S.

§ 110, the Commonwealth was required to try all of the offenses charged against him

simultaneously.1 The trial court denied Appellant’s motion.

         On interlocutory appeal before the Superior Court, Appellant maintained that his

prosecution for PWID was barred under Section 110. The Commonwealth responded that

even if Section 110 barred the PWID prosecution, that prosecution nonetheless was

permissible pursuant to 18 Pa.C.S. § 112(1), which allows a subsequent prosecution to

go forward, even if ostensibly barred by Section 110, if the “former prosecution was before

a court which lacked jurisdiction over the defendant or the offense.”2 The Superior Court


1   Section 110 provides, inter alia, that a subsequent prosecution is prohibited when:
         (1) The former prosecution resulted in an acquittal or in a conviction . . . and
         the subsequent prosecution is for:
                                           ***
                (ii) any offense based on the same conduct or arising from the same
                criminal episode, if such offense was known to the appropriate
                prosecuting officer at the time of the commencement of the first trial
                and occurred within the same judicial district as the former
                prosecution unless the court ordered a separate trial of the charge of
                such offense . . . .
18 Pa.C.S. § 110(1)(ii).
2   Section 112 provides, in relevant part:
         A prosecution is not a bar within the meaning of [Sections 109 through 111]
         under any of the following circumstances:



                              [J-112-2020] [MO: Saylor, C.J.] - 2
agreed with the Commonwealth, holding that for purposes of Section 112(1), “the offense”

referred to Appellant’s PWID charge. The court noted that the Traffic Division of the

Municipal Court lacked jurisdiction to try the PWID charge, and thus, the traffic offense

conviction “was before a court which lacked jurisdiction over . . . the [PWID] offense.” 18

Pa.C.S. § 112(1). Accordingly, the Superior Court concluded that, pursuant to Section

112(1), the PWID prosecution could go forward.

       We granted allowance of appeal to review the Superior Court’s interpretation of

Section 112(1). In performing this task, the Majority accurately opines that 18 Pa.C.S.

§ 110, if read in isolation, would bar prosecution of Appellant’s PWID charge. The Majority

also correctly notes that Section 112(1), which bars prosecution for an offense where the

“former prosecution was before a court which lacked jurisdiction over the defendant or

the offense,” 18 Pa.C.S. § 112(1), is ambiguous because “the offense” can refer to the

previously prosecuted offense or the offense sought to be tried in a later proceeding.

However, based upon the historical development of the statute under consideration, the

Majority ultimately holds that, in using the term “the offense” in Section 112(1), the

Legislature was referring to the former offense - here, Appellant’s traffic offense - and not

to the offense that the Commonwealth subsequently seeks to prosecute - here,

Appellant’s PWID offense.

       I respectfully disagree with the Majority’s interpretation of “the offense.” Although I

recognize the Majority’s analysis of the historical development of the relevant statute, in

my view, resolving the ambiguity in Section 112(1) requires greater consideration of the



              (1) The former prosecution was before a court which lacked
              jurisdiction over the defendant or the offense.
18 Pa.C.S. § 112(1).



                            [J-112-2020] [MO: Saylor, C.J.] - 3
consequences of our interpretation.3 One of the consequences of the Majority’s

interpretation of Section 112(1) is that a defendant who is charged in Philadelphia with a

summary traffic offense and a more serious crime that is punishable by at least five years

of imprisonment can avoid prosecution for the more serious offense, even murder, if he

or she is tried for the traffic offense first.4 In my view, it is unreasonable to conclude that

the Legislature intended to allow Section 112(1) to function as a means to nullify a charge

of murder for a killing that occurred during a criminal episode in which the defendant also

committed a summary traffic violation, and the traffic offense was resolved first. Indeed,

it is difficult to believe that the General Assembly would countenance this outcome or the

outcome of the Majority’s reasoning, which admittedly concerns the less serious charge

of PWID.

       Another problematic result of adopting the Majority’s position is that the

Philadelphia Municipal Court will no longer be able to try summary traffic offenses and

lighten the workload of the court of common pleas when defendants are charged with a

traffic offense and a crime carrying a maximum sentence of at least five years of

imprisonment arising from the same criminal episode. Viewing the ambiguous phrase,

“the offense,” as applying to the offense that the Commonwealth subsequently seeks to


3In ascertaining the intention of the General Assembly in the enactment of a statute, we
may consider “the consequences of a particular interpretation.” 1 Pa.C.S. § 1921(c)(6).
4 The Philadelphia Municipal Court has limited subject matter jurisdiction and is barred
from trying criminal cases that carry a possible term of imprisonment of more than five
years. See 42 Pa.C.S. § 1123(a)(2) (granting subject matter jurisdiction to the
Philadelphia Municipal Court over, inter alia, “Criminal offenses . . . for which no prison
term may be imposed or which are punishable by imprisonment for a term of not more
than five years”). Thus, under the Majority’s reasoning, a murder charge, or any other
charge for which a prison term of more than five years could be imposed, would be
nullified if a summary traffic offense was part of the same criminal episode as the murder
and the summary traffic offense was resolved first in a court lacking jurisdiction over the
more serious charge.


                            [J-112-2020] [MO: Saylor, C.J.] - 4
prosecute, here, Appellant’s PWID charge, better aligns with the statutorily-created

division of labor in the Philadelphia court system.

       Lastly, viewing “the offense” as referring to a subsequent offense sought to be

prosecuted by the Commonwealth better comports with fundamental double jeopardy

principles. See MPC 1.11 Explanatory Notes (noting that the compulsory joinder statutes

at issue “involve different aspects of double jeopardy protection”). At their most basic, the

federal and Pennsylvania Double Jeopardy Clauses prevent the government from

imposing multiple prosecutions or punishments on a criminal defendant for a single

offense. See U.S. CONST. amend. V; PA. CONST. art. 1, § 10; see also Commonwealth v.

Kareem Johnson, 231 A.3d 807, 819 (Pa. 2020) (citations omitted). The Majority’s

position is difficult to reconcile with the Double Jeopardy Clauses’ basic purpose of

preventing multiple prosecutions or punishments for a single offense. Indeed, it is clear

that Appellant has not been prosecuted or punished for his PWID charge, as he was only

tried for the summary traffic offense, and that proceeding occurred before a court that

lacked jurisdiction over the PWID charge. See 42 Pa.C.S. § 1123(a)(2).5

       In light of the foregoing, I respectfully dissent.

       Justices Dougherty and Mundy join this dissenting opinion.




5 It is worth noting that the instant matter is distinct from Commonwealth v. Perfetto, 207
A.3d 812 (Pa. 2019). The Majority aptly recounts the importance of Perfetto in the
proceedings of the lower courts in the instant matter. Here, it suffices to recount that the
Perfetto defendant committed multiple criminal offenses in one criminal episode. Those
individual offenses each carried a maximum term of imprisonment of five years or less.
Accordingly, in Perfetto, each of the charges could have been tried in the Philadelphia
Municipal Court. In contrast, in the instant matter, Appellant could not have been tried for
PWID in the Philadelphia Municipal Court because, as noted supra, the Philadelphia
Municipal Court lacks subject matter jurisdiction over PWID offenses. Moreover, Perfetto
concerned, inter alia, interpretation of the word “court” in Section 112(1), rather than the
ambiguous term “the offense” in the same provision.


                             [J-112-2020] [MO: Saylor, C.J.] - 5